Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                              FILED
                                                           Mar 15 2012, 9:31 am
court except for the purpose of
establishing the defense of res judicata,                         CLERK
                                                                of the supreme court,
collateral estoppel, or the law of the case.                    court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

PATRICIA CARESS McMATH                          GREGORY F. ZOELLER
Marion County Public Defender                   Attorney General of Indiana
Indianapolis, Indiana
                                                KARL M. SCHARNBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

JOHN MITCHEM,                                   )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A04-1108-CR-421
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Stanley Kroh, Judge
                           Cause No. 49G03-1103-FB-13286


                                      March 15, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, John Mitchem (Mitchem), appeals his conviction for Count

I, burglary, a Class B felony, Ind. Code § 35-43-2-1 and Count II, theft, a Class D felony,

I.C. § 35-43-4-2.

       We affirm.

                                           ISSUE

       Mitchem raises one issue on appeal, which we restate as: Whether the State

presented sufficient evidence to sustain Mitchem’s conviction for burglary beyond a

reasonable doubt.

                        FACTS AND PROCEDURAL HISTORY

       During November 2010 through January 2011, Mitchem was staying

intermittently with his uncle, Zearl Mitchem (Zearl). Mitchem slept on the couch a few

days each week and kept some of his clothes at the apartment. He was not named on the

lease and did not contribute to paying the bills.

       On January 17, 2011, Zearl dropped Mitchem off at the Blood Center so Mitchem

could donate plasma. Zearl intended to pick Mitchem back up when he was finished

donating. Meanwhile, Zearl drove to a nearby White Castle to have coffee. While

waiting, Zearl looked through his mail and discovered that Mitchem had charged more

than $300 to Zearl’s Comcast account. Angered by the excessive and unauthorized

charge, Zearl left Mitchem stranded at the Blood Center and returned to his apartment.




                                              2
       Around 2 p.m. the following day, Mitchem returned to the apartment and knocked

on the door. Zearl came to the door, and talking through the closed door told Mitchem

“I’m not letting you in until you pay the cable bill.” (Transcript pp. 39-40). Zearl walked

away from the door and took a seat on the couch in the living room. A couple of minutes

later, Mitchem broke down the door. Mitchem said, “[s]crew you,” walked over to the

couch and took two bottles of Zearl’s pain medication that were standing on a makeshift

table next to the couch. (Tr. p. 17). Mitchem exited the apartment.

       On March 15, 2011, the State filed an Information charging Mitchem with Count

I, burglary, a Class B felony, I.C. § 35-43-2-1 and Count II, theft, a Class D felony, I.C. §

35-43-4-2. On July 15, 2011, the trial court conducted a bench trial. At the close of the

evidence, the trial court took the matter under advisement and found Mitchem guilty as

charged on July 22, 2011. On August 2, 2011, the trial court sentenced Mitchem to a

total sentence of fourteen years executed with six years executed, eight years suspended,

and one year of probation.

       Mitchem now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Mitchem contends that the State failed to present sufficient evidence to sustain his

conviction for burglary beyond a reasonable doubt. In reviewing a sufficiency of the

evidence claim, this court does not reweigh the evidence or judge the credibility of the

witnesses. Perez v. State, 872 N.E.2d 208, 212-13 (Ind. Ct. App. 2007), trans. denied.

We will consider only the evidence most favorable to the verdict and the reasonable

inferences to be drawn therefrom and will affirm if the evidence and those inferences


                                             3
constitute substantial evidence of probative value to support the judgment. Id. at 213.

Reversal is appropriate only when reasonable persons would not be able to form

inferences as to each material element of the offense. Id.

       To convict Mitchem of burglary, as a Class B felony, the State was required to

establish beyond a reasonable doubt that Mitchem broke and entered Zearl’s apartment

with intent to commit a felony. See I.C. § 35-43-2-1. Mitchem now asserts that the State

failed to prove that he intended to commit theft when he kicked in the door and entered

his uncle’s residence.

       Burglars rarely announce their intentions at the moment of entry, so the intent to

commit a given felony is one fact which may be inferred from the circumstances.

Gilliam v. State, 508 N.E.2d 1270, 1271 (Ind. 1987), reh’g denied. However, intent to

commit a felony may not be inferred from proof of breaking and entering alone.

Freshwater v. State, 853 N.E.2d 941, 943 (Ind. 2006). In order to sustain a burglary

charge, the State must prove a specific fact that provides a solid basis to support a

reasonable inference that the defendant had the specific intent to commit a felony. Id. at

944.

       In support of his argument that he had no intent to commit theft when entering the

apartment, Mitchem distinguishes his situation from Jewell v. State, 672 N.E.2d 417 (Ind.

Ct. App. 1996). In Jewell, Jewell broke into his ex-wife’s house where she was asleep

with her boyfriend. Id. at 421. Jewell hit the boyfriend over the head with a 2X4,

amputated his penis with a knife, and fed the severed penis to the dog. Id. Although the

ex-wife woke up during the attack, she thought she was having a bad dream and went


                                             4
back to sleep. Id. Several days before the attack took place, Jewell had told a friend that

he was going to hit his ex-wife’s boyfriend with a 2X4 and cut off his penis. Id.

Discussing the sufficiency of the evidence to support Jewell’s conviction for burglary, we

noted that the element of intent to commit a felony may be inferred from the subsequent

conduct of the defendant inside the premises. Id. at 427. Taking Jewell’s statement to

his friend into account and his conduct inside the house, we found that the State had met

its burden of proof. Id.

       Referencing Jewell, Mitchem claims that because he did not announce his intent to

commit theft prior to entering his uncle’s residence, his conviction for burglary cannot

stand. We disagree. Despite his uncle’s statement that he was no longer welcome,

Mitchem broke down the door, said “[s]crew you,” took Zearl’s pain medication, and

walked back out. (Tr. p. 17). Mitchem’s statement clearly indicates a frustration with

being refused entrance and a determination to get back at his uncle. This statement

coupled with Mitchem’s actions inside the apartment support an inference that he

intended to commit theft. See Anderson v. State, 426 N.E.2d 674 (Ind. 1981) overruled

on other grounds by Rhyne v. State, 446 N.E.2d 970 (Ind. 1983) (intruder who said,

“look, there’s a big old T.V., too heavy to carry,” intended theft). The evidence clearly

extends beyond a mere entry and supports a reasonable inference that Mitchem intended

to commit theft when he entered Zearl’s apartment. Based on the facts before us, we

conclude that the State presented sufficient evidence from which the trial court could

reasonably infer that Mitchem had committed burglary.

                                     CONCLUSION


                                            5
      Based on the foregoing, we conclude that the State presented sufficient evidence

to sustain Mitchem’s conviction.

      Affirmed.

BARNES, J. and BRADFORD, J. concur




                                          6